     Case 3:17-cv-00515-AJB-DEB Document 253 Filed 08/25/20 PageID.3385 Page 1 of 12



 1
 2
 3
 4
 5
 6                          UNITED STATES DISTRICT COURT
 7                         SOUTHERN DISTRICT OF CALIFORNIA
 8
 9     UNITED STATES OF AMERICA,                       Case No.: 17-CV-515-AJB-DEB
10                                    Plaintiff,
                                                       ORDER:
11     v.
       RAJMP, INC.; JOAN M. POLITTE;                   (1) GRANTING DEFENDANT
12
       MERRILL LYNCH BUSINESS                          RAJMP, INC.’S MOTION FOR
13     FINANCIAL SERVICES, INC.;                       LEAVE TO FILE AN AMENDED
       CHICAGO TITLE COMPANY; TBC                      ANSWER TO PLAINTIFF THE
14
       CORPORATION; SC TELECOM, LLC;                   UNITED STATES OF AMERICA’S
15     WELLS FARGO BANK, N.A.; PACIFIC                 FIRST AMENDED COMPLAINT;
16     WESTERN BANK; OUTFRONT
       MEDIA, INC.; HALLE PROPERTIES,                  (2) GRANTING JOAN M.
17     L.L.C.; POFACO, INC.; COUNTY OF                 POLITTE’S MOTION FOR LEAVE
       SAN DIEGO; MIDAS REALTY                         TO FILE FIRST AMENDED
18
       CORPORATION; KELLY M. POLITTE                   ANSWER TO FIRST AMENDED
19     as the Personal Representative of the           COMPLAINT; AND
20     ESTATE OF ROBERT A. POLITTE;
       TED R. POLITTE as the Personal                  (3) GRANTING MOTION FOR
21     Representative of the ESTATE OF                 LEAVE TO FILE FIRST AMENDED
       ROBERT A. POLITTE,                              ANSWER TO FIRST AMENDED
22
                                                       COMPLAINT BY DEFENDANTS
23                                 Defendants.         KELLY M. POLITTE AS
                                                       PERSONAL REPRESENTATIVE OF
24
                                                       THE ESTATE OF ROBERT A.
25                                                     POLITTE AND TED R. POLITTE AS
                                                       THE PERSONAL
26
                                                       REPRESENTATIVE OF THE
27                                                     ESTATE OF ROBERT A. POLITTE
28                                                     (Doc. Nos. 176, 179, 185)

                                                   1

                                                                                   17-CV-515-AJB-DEB
     Case 3:17-cv-00515-AJB-DEB Document 253 Filed 08/25/20 PageID.3386 Page 2 of 12



 1            Presently before the Court are Defendant RAJMP, Inc.’s motion for leave to file an
 2     amended answer to Plaintiff the United States of America’s first amended complaint, (Doc.
 3     No. 176), Joan M. Politte’s motion for leave to file first amended answer to first amended
 4     complaint, (Doc. No. 179), and motion for leave to file first amended answer to first
 5     amended complaint by Defendants Kelly M. Politte as personal representative of the Estate
 6     of Robert A. Politte and Ted R. Politte as the personal representative of the Estate of Robert
 7     A. Politte, (Doc. No. 185). The United States filed a response to each of Defendants’
 8     motions. (Doc. Nos. 187, 202, 203.) Based on the arguments presented in the briefing, the
 9     Court GRANTS each Defendants’ motion for leave to file an amended answer.
10                                            BACKGROUND
11            In a telephonic status conference held with Magistrate Judge Gallo on September
12     24, 2019, counsel for the United States claimed that Defendants, in their respective
13     answers, conceded that the Government properly and/or lawfully rejected an offer in
14     compromise (“OIC”) submitted by RAJMP, Inc. (“RAJMP”). (Doc. No. 176-1 at 7; Doc.
15     No. 179-1 at 5; Doc. No. 185-1 at 4.) It had not previously occurred to Defendants or their
16     counsel that their operative answers might be construed to admit that the Government’s
17     alleged superficial rejection of the OIC was, in fact, legally effective. (Id.) Defendants
18     assert that they have consistently taken the position throughout this litigation that the
19     Government’s purported rejection of the OIC was not valid or effective. (Id.) However,
20     based on the Government’s assertion, Defendants each filed motions to amend their
21     answers to clarify Paragraph 70 or 71 of their respective answers and to articulate more
22     explicitly their accord-and-satisfaction affirmative defense1.
23            RAJMP seeks leave to amend paragraph 70 of its answer to state:
24                   RAJMP admits that a collection due process hearing for some,
                     but not all, periods and taxes was requested by RAJMP, but
25
                     denies the allegation that the statute of limitations for filing this
26                   lawsuit was tolled for no less than 419 days during the period that
27
       1
        The Court notes that RAJMP only seeks leave to amend Paragraph 70 of its answer. (See generally
28     Doc. No. 176.)
                                                        2

                                                                                        17-CV-515-AJB-DEB
     Case 3:17-cv-00515-AJB-DEB Document 253 Filed 08/25/20 PageID.3387 Page 3 of 12



 1                  the collection due process was pending before the IRS, plus the
                    period within which RAJMP could have appealed.
 2
 3     (Doc. No. 176-3 ¶ 70.)
 4            Joan Politte seeks leave to amend paragraph 71 of her answer to state:
 5                  Joan Politte admits an offer in compromise was filed by RAJMP
                    with the IRS. The averment that the offer in compromise was
 6
                    rejected is not a factual allegation, but an impermissibly pled
 7                  legal conclusion, which requires no response. For the avoidance
                    of doubt, Joan Politte denies that the offer in compromise was
 8
                    validly or lawfully rejected. Joan Politte denies the remaining
 9                  allegations set forth in paragraph 71 of the Complaint.
10     (Doc. No. 179-2 ¶ 71.) She also seeks leave to amend paragraph 7 of her affirmative
11     defenses to state:
12                  Plaintiff has overstated its alleged damages and has failed to
                    apply numerous payments and credits to the tax liabilities.
13                  Further, Plaintiff has erroneously misallocated payments,
14                  thereby failing to mitigate its damages and increasing the
                    purported liability of Joan Politte. Previous payments made
15                  toward the assessments as described in paragraph 69 of the
16                  Complaint have been or should be credited with such payments.
                    The underlying tax liabilities were subject of an offer-in-
17                  compromise previously made by the taxpayer that was deemed
18                  accepted by the Government by operation of law, and
                    accordingly the alleged damages are overstated and any actual
19                  damages have already been fully or partially satisfied.
20     (Id. ¶ 7.)
21            The Co-Personal Representatives seek leave to amend paragraph 71 of their answer
22     to state:
23                  The Co-Personal Representatives admit that RAJMP submitted
                    an offer in compromise request to the IRS, but deny any
24                  inferences that may be drawn therefrom regarding whether the
25                  offer in compromise encompassed all of the tax periods. The
                    allegation regarding tolling expresses a legal conclusion that
26                  requires no response. To the extent the remaining allegations in
27                  paragraph 71 express any legal conclusions, no responses are
                    required. The Co-Personal Representatives deny the remaining
28
                                                    3

                                                                                 17-CV-515-AJB-DEB
     Case 3:17-cv-00515-AJB-DEB Document 253 Filed 08/25/20 PageID.3388 Page 4 of 12



 1                  allegations contained in paragraph 71 of the First Amended
                    Complaint.
 2
 3     (Doc. No. 185-2 ¶ 71.) They also seek leave to amend paragraph 7 of their affirmative
 4     defenses to state:
 5                  Plaintiff has overstated its alleged damages and has failed to
                    apply numerous payments, credits, and offsets to the purported
 6
                    tax, interest, penalties, costs and fees. Further, Plaintiff has
 7                  erroneously imposed such liabilities and has misallocated
                    payments, credits, and offsets, thereby failing to mitigate its
 8
                    damages and increasing any purported liability of RAJMP and/or
 9                  the Estate of Robert A. Politte. The purported assessments as
                    described in paragraph 69 of the First Amended Complaint
10
                    should be credited with such payments, credits, and offsets. The
11                  underlying tax liabilities were the subject of an offer-in-
                    compromise previously made by RAJMP that was deemed
12
                    accepted by the Government by operation of law, and
13                  accordingly the alleged damages are overstated and any actual
                    damages have already been fully or partially satisfied.
14
15     (Id. ¶ 7.)
16            Plaintiff asserts that Defendants were informed of this issue in their answers twenty-
17     two months prior to the September 24, 2019 telephone call. (Doc. No. 202 at 8; Doc. No.
18     203 at 9.) Accordingly, Plaintiff opposes Defendants’ proposed amendments to their
19     respective answers. This Order follows.
20                                        LEGAL STANDARD
21            A district court has “broad discretion in supervising the pretrial phase of litigation.”
22     Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 607 (9th Cir.1992) (citation
23     omitted). Generally, under Federal Rule of Civil Procedure 16(b), the pretrial scheduling
24     order can be modified only “upon a showing of good cause.” Zivkovic v. S. Cal. Edison
25     Co., 302 F.3d 1080, 1087 (9th Cir.2002) (citation omitted). “The pretrial schedule may be
26     modified ‘if it cannot reasonably be met despite the diligence of the party seeking the
27     extension.’” Id. (citing Johnson, 975 F.2d at 609). If the party seeking the modification was
28     not diligent, the motion to amend should not be granted. Id. Only after the moving party
                                                      4

                                                                                     17-CV-515-AJB-DEB
     Case 3:17-cv-00515-AJB-DEB Document 253 Filed 08/25/20 PageID.3389 Page 5 of 12



 1     has demonstrated good cause under Rule 16 does the court apply the standard under Rule
 2     15 to determine whether the amendment is proper. Johnson, 975 F.2d at 608.
 3           Once the opposing party has filed a responsive pleading, a party may amend its
 4     pleadings “only with the opposing party’s written consent or the court’s leave.” Fed. R.
 5     Civ. P. 15(a)(2). Rule 15(a) provides that courts should “freely give leave when justice so
 6     requires.” Id. This rule is applied with “extreme liberality.” Eminence Capital, LLC v.
 7     Aspeon, Inc., 316 F.3d 1048, 1051 (9th Cir. 2003). Nonetheless, the decision to grant or
 8     deny a motion to amend is committed to the discretion of the district court. See DCD
 9     Programs, Ltd. v. Leighton, 833 F.2d 183, 185–86 (9th Cir.1987). At the same time,
10     “refusal to grant the leave without any justifying reason appearing for the denial is not an
11     exercise of discretion; it is merely abuse of that discretion.” Foman v. Davis, 371 U.S. 178,
12     182, 83 S.Ct. 227, 9 L.Ed.2d 222 (1962). The Ninth Circuit has identified “four factors
13     relevant to whether a motion for leave to amend pleadings should be denied: undue delay,
14     bad faith or dilatory motive, futility of amendment, and prejudice to the opposing party.”
15     United States v. Webb, 655 F.2d 977, 980 (9th Cir. 1981) (citing Foman, 371 U.S. at 182);
16     see also DCD Programs, 833 F.2d at 186. “Prejudice is the touchstone of the inquiry under
17     rule 15(a).” Eminence Capital, 316 F.3d at 1052. Absent prejudice, there is a presumption
18     in favor of granting leave to amend. Id.
19                                           DISCUSSION
20           The Court will address each of the Defendants’ motions for leave to file first
21     amended answers to first amended complaint in turn.
22     A.    RAJMP’s Motion for Leave to File an Amended Answer
23           RAJMP seeks leave to amend its answer due to a misstatement in paragraph 70 of
24     its Answer. (Doc. No. 176-1 at 6.) The Court will address each of the Foman factors.
25           i.     Bad Faith
26           RAJMP asserts that there is a complete absence of bad faith as this was a simple
27     pleading error. (Doc. No. 176-1 at 17.) Plaintiff asserts that RAJMP did act in bad faith as
28     RAJMP has misled the Court about its reason for its motion, the contents of its filed answer,
                                                     5

                                                                                   17-CV-515-AJB-DEB
     Case 3:17-cv-00515-AJB-DEB Document 253 Filed 08/25/20 PageID.3390 Page 6 of 12



 1     and the scope of its proposed amendments. (Doc. No. 203 at 10.) In the context of a motion
 2     for leave to amend, “bad faith” means acting with the intent to deceive, harass, mislead,
 3     delay, or disrupt. Cf. Leon v. IDX Sys. Corp., 464 F.3d 951, 961 (9th Cir. 2006). Plaintiff
 4     asserts that RAJMP admitted that the IRS rejected the OIC in their answer. However, this
 5     is the exact admission that RAJMP asserts was a misstatement. RAJMP has repeatedly
 6     asserted throughout this litigation that the OIC was not properly rejected. In fact, RAJMP
 7     did reject paragraph 71 of its answer, and did not admit that there was any formal statutory
 8     required rejection. Further, RAJMP did identify an accord and satisfaction defense in its
 9     answer. RAJMP has asserted time and time again that the OIC was not properly rejected.
10           Plaintiff also asserts the fact that RAJMP did not file a tax court case regarding the
11     OIC evidences bad faith. However, there is no requirement that RAJMP file a tax court
12     case. The fact that RAJMP did not file a tax court case does not establish bad faith in
13     amending its answer. The Court does not find bad faith in making this amendment.
14           ii.    Undue Delay
15           RAJMP asserts that there is no undue delay as RAJMP realized on September 24,
16     2019 that Plaintiff intended to assert that its answer admitted that the OIC was rejected and
17     filed this motion on October 2, 2019. Plaintiff asserts that this defense should have been
18     raised 10 years ago. However, the first litigation was prior to the occurrence of the OIC.
19     Further, the amount of liability could not be contested in the first litigation. See 26 U.S.C.
20     § 7426(c). RAJMP filed its motion within one week once it was aware that Plaintiff was
21     interpreting its answer in this manner. RAJMP did not delay.
22           iii.   Futility
23           Plaintiff does not argue that this amendment is futile. Accordingly, this factor weighs
24     in favor of granting leave to amend.
25           iv.    Prior Amendments
26           RAJMP has not sought a prior amendment to its answer in this case. Accordingly,
27     this factor weighs in favor of granting leave to amend.
28     ///
                                                     6

                                                                                    17-CV-515-AJB-DEB
     Case 3:17-cv-00515-AJB-DEB Document 253 Filed 08/25/20 PageID.3391 Page 7 of 12



 1           v.     Prejudice
 2           Plaintiff asserts that it will suffer prejudice in several ways if the Court allows the
 3     proposed amendment. (Doc. No. 203 at 21.) First, Plaintiff asserts that it will suffer
 4     prejudice from the degradation of any evidence. (Id.) Second, Plaintiff contends that had
 5     RAJMP raised the OIC defense at the ENE, then Plaintiff would not have agreed to
 6     bifurcate the case. (Id. at 22.) Third, Plaintiff asserts that this will over-burden the United
 7     States in discovery. (Id.)
 8           It is unclear to the Court how the bifurcation shows prejudice. The only issue
 9     resolved in the bifurcation was the alter-ego issue, which did not require discovery. Further,
10     at the time this motion was filed, the Court had not issued a scheduling order, no discovery
11     had been propounded by any party, and the parties had not yet served their initial
12     disclosures under Fed. R. Civ. P. 26(a)(1). Plaintiff still has time to conduct discovery on
13     the OIC defense, to file motions for summary judgment, and to litigate the same. In regards,
14     to degradation of evidence, a correction of this pleading error would not cause the
15     degradation of evidence. Furthermore, Plaintiff brought this suit in 2017 rather than
16     bringing it sooner to the close of the previous litigation.
17     B.    Joan M. Politte’s Motion for Leave to File First Amended Answer
18           Joan M. Politte seeks leave to amend her answer to clarify paragraph 71 of her
19     answer and to articulate more explicitly her accord-and-satisfaction affirmative defense.
20     (Doc. No. 179-1 at 5–6.) The Court will address each of the Foman factors.
21           i.     Bad Faith
22           Joan Politte argues that she only recently learned that Plaintiff interpreted paragraph
23     71 of her answer as an admission that the OIC was effectively rejected as a legal
24     conclusion. (Doc. No. 179-1 at 10.) Plaintiff asserts that Joan Politte is acting in bad faith
25     as she misrepresents the contents of her answer, misrepresents the impact of her proposed
26     amendments, and her actions before and after filing her answer suggest that she did not
27     plead her OIC defense. (Doc. No. 187 at 6–11.)
28           First, Joan Politte has been clear throughout the entirety of this litigation that she
                                                      7

                                                                                     17-CV-515-AJB-DEB
     Case 3:17-cv-00515-AJB-DEB Document 253 Filed 08/25/20 PageID.3392 Page 8 of 12



 1     contested whether the OIC was effectively rejected. Second, the fact that Joan Politte has
 2     asserted the same language in all three of her answers is immaterial. Plaintiff has filed three
 3     complaints that included the same allegation, however, this is the first time Joan Politte
 4     was made aware that Plaintiff was choosing to interpret the language in her answer in this
 5     manner. Second, despite not being labeled as “accord and satisfaction,” Joan Politte did
 6     plead the substance of the defense. See Fed. R. Civ. P. 8(e). Third, the fact that Joan Politte
 7     argues that Plaintiff’s contentions in paragraph 71 are impermissible legal conclusions does
 8     not establish bad faith.
 9           Plaintiff asserts that Joan Politte misrepresents the impact of her proposed
10     amendment. (Doc. No. 187 at 9.) However, Joan Politte attached her proposed amendment
11     to her motion. She has not misrepresented the impact of her proposed amendment.
12           Next, Plaintiff asserts that Joan Politte acted in bad faith because she has not raised
13     this defense in the roughly ten years this litigation has been pending. (Doc. No. 187 at 10.)
14     Again, Joan Politte recently learned of Plaintiff’s interpretation of paragraph 71 and her
15     corresponding answer. Further, during the previous action, the OIC had not been rejected.
16     There is also a presumption under 26 U.S.C. § 7426(a)(4) that the assessment of tax is
17     valid. Accordingly, Joan Politte could not raise the OIC issue during the previous action or
18     during the appeal to the Ninth Circuit. Furthermore, Joan Politte’s failure to raise the OIC
19     defense at the ENE that was focused on collateral estoppel does not show bad faith. Plaintiff
20     has failed to establish bad faith.
21           ii.    Undue Delay
22           Plaintiff asserts that there was undue delay. However, as explained above, Joan
23     Politte filed this motion shortly after learning of Plaintiff’s interpretation of her answer,
24     and she could not have asserted this defense in the prior action. There is no undue delay
25     from the time Joan Politte learned of Plaintiff’s interpretation in September 2019 to Joan
26     Politte seeking leave to amend.
27     ///
28     ///
                                                      8

                                                                                     17-CV-515-AJB-DEB
     Case 3:17-cv-00515-AJB-DEB Document 253 Filed 08/25/20 PageID.3393 Page 9 of 12



 1             iii.   Futility
 2             Plaintiff does not argue that this amendment is futile. Accordingly, this factor weighs
 3     in favor of granting leave to amend.
 4             iv.    Prior Amendments
 5             Joan Politte has not sought a prior amendment to its answer in this case. Accordingly,
 6     this factor weighs in favor of granting leave to amend.
 7             v.     Prejudice
 8             Plaintiff asserts that it will suffer prejudice in several ways if the Court allows the
 9     proposed amendment. (Doc. No. 187 at 13.) First, Plaintiff contends that had RAJMP
10     raised the OIC defense at the ENE, then Plaintiff would not have agreed to bifurcate the
11     case. (Id.) Second, Plaintiff asserts that this will over-burden the United States in discovery.
12     (Id.) It is unclear to the Court how the bifurcation shows prejudice. The only issue resolved
13     in the bifurcation was the alter-ego issue, which did not require discovery. Discovery had
14     not yet started when Joan Politte’s motion was filed, thus Plaintiff has not shown how it
15     will suffer prejudice from granting leave to amend. Plaintiff still has time to conduct
16     discovery on the OIC defense, to file motions for summary judgment, and to litigate the
17     same.
18     C.      Kelly M. Politte as Personal Representative of the Estate of Robert A. Politte and
19             Ted R. Politte as the Personal Representative of the Estate of Robert A. Politte’s
20             Motion for Leave to File First Amended Answer
21             Kelly M. Politte as Personal Representative of the Estate of Robert A. Politte and
22     Ted R. Politte as the Personal Representative of the Estate of Robert A. Politte (“the Co-
23     Personal Representatives”) seek leave to amend their answer to clarify paragraph 71 of
24     their answer and to articulate more explicitly their accord-and-satisfaction affirmative
25     defense. (Doc. No. 179-1 at 5–6.) The Court will address each of the Foman factors.
26     ///
27     ///
28     ///
                                                      9

                                                                                     17-CV-515-AJB-DEB
 Case 3:17-cv-00515-AJB-DEB Document 253 Filed 08/25/20 PageID.3394 Page 10 of 12



 1         i.     Bad Faith
 2         The Co-Personal Representatives assert that they did not act in bad faith as they only
 3   recently learned that Plaintiff believes the legality of the OIC’s rejection is conceded by
 4   their answer. (Doc. No. 185-1 at 11.) Plaintiff asserts that the Co-Personal Representatives
 5   are acting in bad faith as they misrepresent the contents of their answer, misrepresent the
 6   impact of their proposed amendments, and their actions before and after filing their answer
 7   suggest that they did not plead their OIC defense. (Doc. No. 202 at 9–18.)
 8         First, Plaintiff asserts that the Co-Personal Representatives acted in bad faith because
 9   their answer currently does not contain qualifications to their responses or plead any facts
10   to the OIC defense. (Id. at 11–13.) Federal Rules of Civil Procedure Rule 8(b)(1) requires
11   a party to “admit or deny the allegations asserted against it by the opposing party.” Further,
12   “[i]n responding to a pleading, a party must: state in short plain terms its defenses to each
13   claim asserted against it.” Id. Accordingly, Rule 8 has been met here in the Co-Personal
14   Representative’s current answer. Thus, the fact that they did not qualify their responses
15   does not evidence bad faith.
16         Next Plaintiff asserts that the Co-Personal Representatives’ actions before and after
17   the filing of their answer demonstrate that they did not plead the OIC defense. (Doc. No.
18   202 at 15–16.) Plaintiff argues the fact that Co-Personal Representatives had not asserted
19   the OIC issue before now evidences bad faith. (Id.) However, the Co-Personal
20   Representatives were not parties to the previous litigation. Further, the previous action
21   occurred prior to the acceptance or rejection of the OIC. Robert Politte was also barred
22   from asserting the OIC defense in the previous litigation as explained above that it was
23   presumed that the tax was valid. See 26 U.S.C. § 7426(a)(4). Plaintiff also asserts the fact
24   that RAJMP did not file a tax court case regarding the OIC evidences bad faith. (Doc. No.
25   202 at 15–16.) However, there is no requirement that RAJMP file a tax court case. Further,
26   both the Court and Plaintiff have been aware for quite some time now that Co-Personal
27   Representatives have asserted that the OIC was not properly rejected.
28         Plaintiff asserts that the Co-Personal Representatives misrepresent the impact of
                                                   10

                                                                                  17-CV-515-AJB-DEB
 Case 3:17-cv-00515-AJB-DEB Document 253 Filed 08/25/20 PageID.3395 Page 11 of 12



 1   their proposed amendment. (Doc. No. 202 at 16–18.) However, the Co-Personal
 2   Representatives attached their proposed amendment to their motion. They have not
 3   misrepresented the impact of their proposed amendment.
 4         ii.    Undue Delay
 5         Plaintiff asserts that there was undue delay. (Doc. No. 202 at 19.) However, as
 6   explained above, the Co-Personal Representatives filed this motion shortly after learning
 7   of Plaintiff’s interpretation of their answer, and they could not have asserted this defense
 8   in the prior action. There is no undue delay from the time the Co-Personal Representatives
 9   learned of Plaintiff’s interpretation in September 2019 to them seeking leave to amend.
10         iii.   Futility
11         Plaintiff does not argue that this amendment is futile. Accordingly, this factor weighs
12   in favor of granting leave to amend.
13         iv.    Prior Amendments
14         The Co-Personal Representatives have not sought a prior amendment to their answer
15   in this case. Accordingly, this factor weighs in favor of granting leave to amend.
16         v.     Prejudice
17         Plaintiff asserts that it will suffer prejudice in several ways if the Court allows the
18   proposed amendment. (Doc. No. 202 at 20–24.) First, Plaintiff contends that it will suffer
19   prejudice from the degradation of evidence. (Id. at 20–21.) Second, Plaintiff contends that
20   had the Co-Personal Representatives raised the OIC defense at the ENE, then Plaintiff
21   would not have agreed to bifurcate the case. (Id. at 21.) Third, Plaintiff asserts that this will
22   over-burden the United States in discovery. (Id. at 22.)
23         In regards, to degradation of evidence, Plaintiff brought this suit in 2017 rather than
24   bringing it sooner to the close of the previous litigation. Further, the Co-Personal
25   Representatives assert that the Government already has copies of the records that were
26   damaged in the flood/sewage leak. It is unclear to the Court how the bifurcation shows
27   prejudice. The only issue resolved in the bifurcation was the alter-ego issue, which did not
28   require discovery. Discovery had not yet started when the Co-Personal Representative’s
                                                    11

                                                                                    17-CV-515-AJB-DEB
 Case 3:17-cv-00515-AJB-DEB Document 253 Filed 08/25/20 PageID.3396 Page 12 of 12



 1   motion was filed, thus Plaintiff has not shown how it will suffer prejudice from granting
 2   leave to amend. Plaintiff still has time to conduct discovery on the OIC defense, to file
 3   motions for summary judgment, and to litigate the same. This would not overburden
 4   Plaintiff with discovery as Co-Personal Representatives have been asserting this claim
 5   throughout the entire course of the litigation.
 6         In regards to all Defendants, leave to amend is to be freely given when justice so
 7   requires. Defendants have asserted continually through this entire action their OIC defense,
 8   and have never argued that the OIC was legally and effectively rejected. Plaintiff has not
 9   established any of the Foman factors, especially prejudice, as discovery had not yet started
10   when Defendants filed for leave to amend. Accordingly, leave to amend should be given
11   in this matter.
12                                            CONCLUSION
13         Based on the foregoing, the Court GRANTS Defendant RAJMP, Inc.’s motion for
14   leave to file an amended answer to Plaintiff the United States of America’s first amended
15   complaint, GRANTS Joan M. Politte’s motion for leave to file first amended answer to
16   first amended complaint, and GRANTS motion for leave to file first amended answer to
17   first amended complaint by Defendants Kelly M. Politte as personal representative of the
18   Estate of Robert A. Politte and Ted R. Politte as the personal representative of the Estate
19   of Robert A. Politte. Defendants must file their amended answers within thirty (30) days
20   of the date of this Order.
21
22   IT IS SO ORDERED.
23   Dated: August 25, 2020
24
25
26
27
28
                                                   12

                                                                                17-CV-515-AJB-DEB
